              Case 4:19-cv-07637-JST Document 41 Filed 03/31/20 Page 1 of 5



 1   CORTLIN H. LANNIN (Bar No. 266488)
     clannin@cov.com
 2   ISAAC D. CHAPUT (Bar No. 326923)
     ichaput@cov.com
 3   COVINGTON & BURLING LLP
     Salesforce Tower
 4   415 Mission Street, Suite 5400
     San Francisco, California 94105-2533
 5   Telephone: + 1 (415) 591-6000
     Facsimile: + 1 (415) 591-6091
 6
     ERIC C. BOSSET (admitted pro hac vice)
 7   ebosset@cov.com
     THOMAS I. PLOTKIN (admitted pro hac vice)
 8   tplotkin@cov.com
     COVINGTON & BURLING LLP
 9   One CityCenter, 850 10th Street NW
     Washington, D.C. 20001
10   Telephone: +1 (202) 662-6000
     Facsimile: +1 (202) 662-6291
11
     Attorneys for Defendant Aramark Correctional Services, LLC
12
     [Other parties and counsel on signature page]
13

14                                 UNITED STATES DISTRICT COURT

15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                                          OAKLAND DIVISION

17

18    ARMIDA RUELAS; DE’ANDRE EUGENE                           Civil Case No.: 4:19-CV-07637 JST
      COX; BERT DAVIS; KATRISH JONES;
19    JOSEPH MEBRAHTU; DAHRYL
      REYNOLDS; MONICA MASON; LUIS                             JOINT STIPULATION AND
20    NUNEZ-ROMERO; and all others similarly                   [PROPOSED] ORDER TO CONTINUE
      situated,                                                APRIL 28, 2020 INITIAL CASE
21                                                             MANAGEMENT CONFERENCE TO
             Plaintiffs,                                       JULY 21, 2020
22
             v.
23
      COUNTY OF ALAMEDA; GREGORY J.
24    AHERN, SHERIFF; ARAMARK
      CORRECTIONAL SERVICES, LLC; and
25    DOES 1 through 10,
26           Defendants.
27

28

                                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                           APRIL 28, 2020 INITIAL CASE MANAGEMENT CONFERENCE TO JULY 21, 2020
               Case 4:19-cv-07637-JST Document 41 Filed 03/31/20 Page 2 of 5



 1          Pursuant to Civil L.R. 6-1(b), 6-2, and 7-12, plaintiffs Armida Ruelas, De’Andre Eugene Cox,
 2   Bert Davis, Katrish Jones, Joseph Mebrahtu, Dahryl Reynolds, Monica Mason, Luis Nunez-Romero,
 3   defendants County of Alameda and Sheriff Gregory J. Ahern (collectively, the “County Defendants”),
 4   and defendant Aramark Correctional Services, LLC (“Aramark”) respectfully submit this joint
 5   stipulation to continue the Initial Case Management Conference (“CMC”) now scheduled for April 28,
 6   2020 to July 21, 2020 at 2 p.m.
 7          WHEREAS, on November 20, 2019, plaintiffs filed their Complaint (see Dkt. No. 1);
 8          WHEREAS, on November 22, 2019, the Court issued an order setting an initial CMC for
 9   February 25, 2020, along with related deadlines (see Dkt. No. 5);
10          WHEREAS, on February 6, 2020, the Court granted the parties’ stipulated request to continue
11   the initial CMC from February 25, 2020 to April 28, 2020 (see Dkt. No. 34);
12          WHEREAS, the County Defendants and Aramark filed motions to dismiss the Complaint (see
13   Dkt. Nos. 13, 23), which the Court has taken under submission but not yet decided (see Dkt. Nos. 36,
14   37);
15          WHEREAS, the Court’s decisions on defendants’ motions to dismiss may affect the scope of
16   plaintiffs’ case and discovery;
17          WHEREAS, in connection with the COVID-19 pandemic, the Court has indicated that it will
18   grant stipulated requests to continue case management conferences scheduled before May 1, provided
19   that the requested continuance is for not more than 90 days;
20          WHEREAS, continuing the initial CMC to permit the Court time to consider defendants’
21   motions will promote efficiency and conserve judicial resources and will provide necessary time for the
22   parties and their counsel to coordinate and prepare appropriately for the CMC and the antecedent
23   activities tethered to the CMC, which activities are not currently practicable under existing conditions;
24          WHEREAS, this stipulation is made without prejudice to the parties requesting a further
25   continuance of the initial CMC for good cause shown;
26          WHEREAS, the parties propose to continue the initial CMC now set for April 28, 2020 to July
27   21, 2020 at 2 p.m., and to continue related deadlines that are tethered to the date of that CMC; and
28

                                    JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                             APRIL 28, 2020 INITIAL CASE MANAGEMENT CONFERENCE TO JULY 21, 2020
                 Case 4:19-cv-07637-JST Document 41 Filed 03/31/20 Page 3 of 5



 1          WHEREAS, the requested continuance is for less than 90 days.
 2   NOW, THEREFORE, THE PARTIES BY COUNSEL HEREBY STIPULATE as follows:
 3          1.      The initial CMC shall be continued to July 21, 2020 at 2 p.m.
 4          2.      The parties’ Rule 26(f) Report and Case Management Statement pursuant to Federal Rule
 5   of Civil Procedure 26(f) and Civil Local Rule 16-9 shall be filed, and initial disclosures shall be
 6   completed or objections otherwise stated in the Rule 26(f) Report, on or before July 14, 2020.
 7          3.      The parties shall meet and confer pursuant to Federal Rule of Civil Procedure 26(f) and
 8   Alternative Dispute Resolution Local Rule 3-5 on or before June 30, 2020.
 9          4.      The parties shall file the ADR Certification pursuant to Civil Local Rule 16-8(b) and
10   Alternative Dispute Resolution Local Rule 3-5(b) on or before June 30, 2020.
11
      DATED: March 31, 2020                            COVINGTON & BURLING LLP
12

13
                                                       By: /s/ Cortlin H. Lannin
14                                                         Cortlin H. Lannin

15                                                          Attorneys for Defendant
                                                            Aramark Correctional Services, LLC
16

17    DATED: March 31, 2020                            SIEGEL, YEE, BRUNNER & MEHTA

18
                                                       By: /s/ EmilyRose Johns
19                                                         EmilyRose Johns
20
                                                            Attorneys for Plaintiffs
21
      DATED: March 31, 2020                            SKANE WILCOX LLP
22

23                                                     By: /s/ Joel Glaser
                                                           Joel Glaser
24

25                                                          Attorneys for Defendants
                                                            County of Alameda and Gregory J. Ahern,
26                                                          Sheriff
27

28
                                                            2
                                    JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                             APRIL 28, 2020 INITIAL CASE MANAGEMENT CONFERENCE TO JULY 21, 2020
                 Case 4:19-cv-07637-JST Document 41 Filed 03/31/20 Page 4 of 5



 1          PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, THE COURT
 2   ORDERS AS FOLLOWS:
 3          1.      The CMC now set for April 28, 2020 shall be continued to July 21, 2020 at 2 p.m.
 4          2.      The parties’ Case Management Statement pursuant to Federal Rule of Civil
 5   Procedure 26(f) and Civil Local Rule 16-9 shall be filed on or before July 14, 2020.
 6          3.      The parties shall meet and confer pursuant to Federal Rule of Civil Procedure 26(f) and
 7   Alternative Dispute Resolution Local Rule 3-5 on or before June 30, 2020.
 8          4.      The parties shall file the ADR Certification pursuant to Civil Local Rule 16-8(b) and
 9   Alternative Dispute Resolution Local Rule 3-5(b) on or before June 30, 2020.
10

11

12   DATED:
                                                   THE HONORABLE JON S. TIGAR
13                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
                                   JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                            APRIL 28, 2020 INITIAL CASE MANAGEMENT CONFERENCE TO JULY 21, 2020
               Case 4:19-cv-07637-JST Document 41 Filed 03/31/20 Page 5 of 5



 1                                               ATTESTATION
 2                  I, Cortlin Lannin, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the concurrence
 3   to the filing of this document has been obtained from each signatory hereto.
 4
      DATED: March 31, 2020                           By: /s/ Cortlin H. Lannin
 5                                                        Cortlin H. Lannin
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
                                   JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                            APRIL 28, 2020 INITIAL CASE MANAGEMENT CONFERENCE TO JULY 21, 2020
